DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 4/5/21 is acknowledged.
3.	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/21.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2014/0354291) as cited in IDS dated 7/29/19 in view of Shimizu et al. (US 2016/0247389) as cited in IDS dated 7/29/19.
Regarding claim 1, Kikuchi discloses  an apparatus (battery monitoring system 100, Fig. 1, [0035]) for assigning identification information (unique ID, [0121], Fig. 9) to a plurality of slave battery management units (battery monitoring devices BM, Figs. 1 & 9, [0116]) electrically each connected to a respective one of a plurality of battery modules of a battery pack (battery module blocks 9A and 9B, Fig. 1, [0044]), the apparatus comprising: a wireless communication unit including a plurality of antennas to each correspond to a respective one of the plurality of slave battery management units([0047], Figs. 1 & 9); and a controller connected to the wireless communication unit (microcomputer 30, Figs. 1 & 9, [0047]), wherein the controller is configured to select at least one of the plurality of antennas and to transmit to the wireless communication unit  a first control signal including identification information related to the at 
Shimizu teaches a battery monitoring device which is mounted in a vehicle (abstract). Shimizu teaches  a mounting member 41 is mounted on  batteries 11 and includes second non-contact communication units for performing non-contact communication with the first non-contact communication units via electromagnetic wave (Figs. 1-4, [0033]).    Shimizu teaches the battery ECU 51 is connected by means of a communication line 46 to one among multiple second antennas 44 or one among multiple communication bus bars 45 (Fig. 7, [0057]). Shimizu teaches a plurality of battery modules mounted on a base plate of a battery pack(batteries 11, Fig. 2), a casing jig configured to at least partially cover the plurality of slave battery management units together with the base plate(mounting member 41, Fig. 2);  a wireless communication unit including a plurality of antennas disposed in a region of the casing jig facing the base plate(second antennas 44, Fig. 4), and a controller electrically connected to the wireless communication unit([0057], Fig. 7).
It would have been obvious to one of ordinary skill in the art to include in the battery monitoring system of Kikuchi, a plurality of battery modules mounted on a base plate of a 
Regarding claim 2, modified Kikuchi discloses all of the claim limitations as set forth above. Modified Kikuchi further discloses the controller is further configured to select two or more of the plurality of antennas at the same time, or to select the plurality of antennas one by one in a predetermined order(Kikuchi [0118]-[0125], Figs. 9 & 10).
Regarding claim 3, modified Kikuchi discloses all of the claim limitations as set forth above.  Modified Kikuchi further discloses the wireless signal has a signal strength in a predetermined range(Kikuchi, [0119]-[0120], [0125]).
Regarding claim 4, modified Kikuchi discloses all of the claim limitations as set forth above. Modified Kikuchi further discloses the casing jig comprises: a supporting member at least partially made of a metallic material and defining an outer surface of the casing jig so that the plurality of antennas are disposed within the casing jig (Shimizu, mounting member 41 covers bus bar module 20 provided between battery 11 and a first antenna 34 (Figs. 2 & 3) and is provided with a second antenna 44 (Fig. 4)); and an electromagnetic wave absorbing member coupled to at least a part of an inner surface of the supporting member(Shimizu,  the mounting member 41 carries out non-contact communication using air ([0033]-[0036]).
Regarding claim 5, modified Kikuchi discloses all of the claim limitations as set forth above. Modified Kikuchi further discloses the controller comprises a memory in which a 
Regarding claim 6, modified Kikuchi discloses all of the claim limitations as set forth above. Modified Kikuchi further discloses the controller is further configured to select a first antenna and a second antenna among the plurality of antennas at the same time with reference to the plurality of reference positions stored in the memory, and wherein a distance between a first reference position corresponding to the first antenna and a second reference position corresponding to the second antenna is equal to or greater than a predetermined threshold distance (Kikuchi [0116]).
Regarding claim 7, modified Kikuchi discloses all of the claim limitations as set forth above. Modified Kikuchi further discloses further comprising a power supply unit configured to selectively supply operating power to at least one of the plurality of slave battery management units, wherein when transmitting the first control signal, the controller is further configured to transmit, to the power supply unit, a second control signal related to the first control signal, and
wherein the power supply unit is further configured to supply the operating power to the slave battery management unit corresponding to the at least one selected antenna among the plurality of slave battery management units, in response to the second control signal(Kikuchi, power source circuit 34, [0057], Fig. 2).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724